Citation Nr: 0405931	
Decision Date: 03/05/04    Archive Date: 03/19/04

DOCKET NO.  00-20 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  What evaluation is warranted for posttraumatic stress 
disorder (PTSD) from April 7, 1998?

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
peripheral neuropathy due to exposure to herbicides in 
service.

3.  Entitlement to service connection for arsenic in blood 
and urine due to exposure to herbicides in service.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Phillip L. Krejci


INTRODUCTION

The veteran had active service from April 1968 to January 
1971.

This case comes to the Board of Veterans' Appeals (Board) 
from August 1999 and March 2000 decisions by the Reno, 
Nevada, Regional Office (RO).

In an April 2000 letter, the veteran appeared to claim 
entitlement to earlier effective dates for service connection 
for PTSD and hypertension.  It is not clear, however, whether 
he contends that effective-date regulations were incorrectly 
applied or whether clear and unmistakable error was made in 
the decisions that assigned the effective dates for these 
disorders.  The record clearly shows that the veteran also is 
claiming entitlement to an increased evaluation for 
hypertension.  In any event, as these issues are not 
developed and certified for appellate review they are 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  A March 2000 RO decision denied entitlement to service 
connection for arsenic in blood and urine, and the veteran 
appealed.

2.  At a July 2003 hearing, the veteran withdrew his claim of 
entitlement to service connection for arsenic in blood and 
urine.

3.  A May 1997 RO decision denied service connection for 
peripheral neuropathy due to herbicide exposure.  The veteran 
was notified of that decision in June 1997, and advised of 
his right to appeal it, but he did not do so.  The May 1997 
decision is final.

4.  Some of the evidence received since the May 1997 RO 
decision is neither duplicative nor cumulative, bears 
directly or substantially upon the specific matters under 
consideration, and is sufficiently significant that it should 
be considered in order to fairly decide the merits of the 
claim.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the claim of entitlement 
to service connection for arsenic in the blood and urine have 
been met.  38 U.S.C.A. § 7105(d)(5) (West 2002); 38 C.F.R. 
§ 20.204 (2003).

2.  Evidence received since the May 1997 RO decision is new 
and material, and the claim of entitlement to service 
connection for peripheral neuropathy due to herbicide 
exposure is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The March 2000 RO decision denied service connection for 
arsenic in blood and urine due to exposure to herbicides in 
service, and the veteran subsequently perfected an appeal. 

At a July 2003 Board hearing, the veteran withdrew the issue 
of entitlement to service connection for arsenic in blood and 
urine due to exposure to herbicides.

An appellant or his representative may submit a written 
withdrawal of an appeal, or an appellant may withdraw his 
appeal on the record at hearing.  38 C.F.R. § 20.204.  In 
this case, the veteran withdrew his appeal on the record at 
hearing.  Accordingly, the Board now lacks jurisdiction to 
review the issue, and it must be dismissed.  38 U.S.C.A. 
§ 7105(d)(5).

With regard to service connection for peripheral neuropathy 
due to exposure to herbicides in service, certain diseases 
have been statistically associated with exposure to 
herbicides.  Service connection is granted when a veteran 
exposed to herbicides in Vietnam develops one of those 
certain disorders because an etiologic relationship is 
presumed.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2003).  It has been found for purposes of 38 
C.F.R. § 3.309, however, that "peripheral neuropathy" is a 
transient condition that appears within weeks or months of 
exposure to herbicides and resolves within two years of the 
date of onset.  See Note 2, 38 C.F.R. § 3.309(e).

The veteran contends that, soon after his separation from 
service, he complained to doctors about tingling sensations 
in the extremities, and that he reported tingling sensations 
in the extremities during a 1980 VA Agent Orange protocol 
examination.  Physical examination did not diagnose 
peripheral neuropathy.  

In a March 1981 VA treatment record, he is recorded as 
complaining of a burning sensation in his feet and right 
upper breast.  The diagnosis was possible polyneuropathy.  

The earliest definitive evidence of peripheral neuropathy is 
a January 1996 VA treatment record where he reported tingling 
sensations in the fingertips and feet.  Thus, in view of the 
limitations of 38 C.F.R. § 3.309(e), service connection 
cannot be granted on a presumptive basis.  

Notably, however, statutory and regulatory provisions 
regarding presumptive service connection for exposure to 
herbicide agents do not operate to exclude the traditional 
(direct incurrence) approach.  Thus, service connection may 
be established based on medical evidence that the veteran's 
peripheral neuropathy is etiologically related to events, 
including exposure to herbicides, in service.  38 U.S.C.A. 
§§ 1110, 1113(b); Combee v. Brown, 34 F.3d 1039, 1043-5 (Fed. 
Cir. 1994); 38 C.F.R. § 3.303(d).

In May 1997, the RO denied service connection for peripheral 
neuropathy due to herbicide exposure, notified the veteran of 
the decision in June 1997, and advised him then of his right 
to appeal it.  As he did not appeal the decision it is final.  
38 U.S.C.A. § 7105(d)(3) (West 2002); 38 C.F.R. §§ 3.104(a) 
(2003).

In December 1999, the veteran submitted several documents he 
printed from the internet concerning herbicide sprayed in 
Vietnam.  Though he did not specifically seek to reopen the 
claim denied by the May 1997 decision, the RO apparently 
accepted the documents as an application to reopen.  As the 
May 1997 RO decision is a final decision, id., in order to 
reopen the claim VA must receive new and material evidence 
with respect thereto.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).  

In light of the date of filing of the veteran's claim to 
reopen," new and material evidence" is evidence not 
previously reviewed by VA adjudicators that is neither 
cumulative nor duplicative, that relates to a previously 
unestablished fact necessary to substantiate the claim, and 
that, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998); 38 C.F.R. § 3.156.

In an undated note received in June 2002, a VA physician's 
assistant said that no etiology had been found for the 
veteran's peripheral neuropathy, but it was "plausible that 
this neuropathy could be a sequelae [sic] of his Agent Orange 
exposure."  This evidence had not been previously reviewed, 
it bears on the etiology of the veteran's peripheral 
neuropathy, and it should be considered when deciding the 
merits of the claim.  Thus, the claim is reopened.


ORDER

The claim of entitlement to service connection for arsenic in 
blood and urine due to exposure to herbicides, is dismissed 
for lack of jurisdiction.

New and material evidence has been received to reopen the 
claim of entitlement to service connection for peripheral 
neuropathy due to herbicide exposure.

REMAND

With regard to the evaluation for PTSD, the August 1999 RO 
decision granted service connection and assigned a 30 percent 
evaluation therefor.  Thus, the Board is not concerned with 
service connection, but rather it is concerned about the 
nature and extent of the disability.  In this regard, each 
disability must be viewed in relation to its history, so 
examination reports and treatment records dating back to the 
date of the claim are considered.  38 C.F.R. § 4.1.  The 
history of disability is even more important where, as here, 
the veteran disagrees with the initial evaluation assigned 
upon the grant of service connection.  In such a case, 
separate ratings can be assigned for separate periods of 
time, based on the levels of disability manifested during 
each separate period of time, from the effective date of 
service connection.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

In this case, it is not clear that all of the relevant 
evidence has been obtained.  For example, the veteran is 
receiving disability benefits from the Social Security 
Administration, but it is not clear for which disabilities 
the benefits were awarded, and those records must be 
obtained.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Also, the evidence as to the nature and extent of the 
veteran's disability is puzzling.  He told examiners that he 
and his roommate were "loners," but he has a roommate and 
apparently has had the same one for many years.  See January 
2002 VA examination report.  Further, he submitted many 
letters from friends some of whom he worked with before he 
quit working in 1999 and others he met on the internet.  In 
addition, although "avoidance of stimuli associated with the 
trauma" is a diagnostic criterion of PTSD, it is not clear 
how the veteran meets it since the evidence shows that he 
spends a great deal of time on the internet immersed in such 
stimuli.  Finally, since many of the symptoms the veteran has 
reported could be attributable to other mental disorders, 
further psychological testing is needed because PTSD is the 
only mental disorder for which service connection has been 
granted.  In view of the foregoing, a VA psychiatric 
examination is also warranted.

The Veterans Claims Assistance Act of 2000 (VCAA) was enacted 
during the course of this appeal.  VCAA prescribes VA duties 
to notify a claimant of the evidence needed to substantiate a 
claim, of the evidence VA will seek, and of the evidence the 
claimant must provide.  It also prescribes VA duties to help 
a claimant obtain evidence.  VCAA is codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, and VA 
duties pursuant thereto are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326.  In this case, the RO notified 
the veteran of VCAA in March 2001, and the RO decisions the 
veteran appealed preceded the enactment of the VCAA.  

In light, however, of the holdings of the United States Court 
of Appeals for Veterans Claims that the VCAA has retroactive 
application, the RO must address whether the veteran has been 
prejudiced by VA's failure to follow the chronological 
sequence set forth at 38 U.S.C.A. §§ 5100, 5103; 38 C.F.R. § 
3.159.

Accordingly, this case is remanded to the RO for the 
following:

1.  The RO must advise the veteran:

a.  That evidence needed to 
substantiate his claim for 
entitlement to service connection 
for peripheral neuropathy due to 
herbicide exposure is medical 
evidence that his peripheral 
neuropathy is attributable thereto.

b.  That evidence needed to 
substantiate his claim for an 
evaluation greater than 30 percent 
for PTSD is evidence of at least 
occupational and social impairment 
with reduced reliability and 
productivity due to such symptoms 
as:  flattened affect; 
circumstantial, circumlocutory, or 
stereotypical speech; panic attacks 
more frequent than once a week; 
difficulty understanding complex 
commands; impairment of memory 
characterized by, for example, 
forgetting to complete tasks or the 
retention of only highly-learned 
material; impaired judgment; 
impaired abstract thinking; 
disturbances of motivation and mood; 
and difficulty in establishing and 
maintaining effective work and 
social relationships.

c.  That it is his responsibility, 
and his alone, to provide the 
foregoing evidence.  VA will make 
reasonable efforts to obtain 
relevant evidence, such as VA and 
non-VA medical records, employment 
records, or records from government 
agencies, if he identifies the 
custodians thereof.  VA will notify 
him of evidence he identified that 
could not be obtained so that he may 
obtain the evidence himself and 
submit it.

d.  That he must submit to the RO 
any pertinent evidence he has in his 
possession pertaining to these 
claims.

2.  The RO must obtain records, including 
the decision that awarded benefits to the 
veteran and the medical records 
considered in reaching that decision, 
from the Social Security Administration.

3.  The veteran must identify all VA and 
non-VA health care providers that have 
treated him, since 1998, for psychiatric 
disorders and, since 1971, for peripheral 
neuropathy.  The RO must then obtain 
legible copies of records identified that 
are not now associated with the file, and 
advise the veteran of the results of that 
effort.

4.  Upon completion of the development 
prescribed above, the RO must submit the 
claim files to Zola Ferguson, PA-C, MS, 
BS, at the Sierra Foothills VA Outpatient 
Clinic.  She must review the file, 
including the undated note she wrote that 
was received in June 2002, and prepare a 
report commenting on the following:

a.  Whether it is her professional 
opinion that the veteran's 
peripheral neuropathy is at least as 
likely as not attributable to 
herbicide exposure in service.

b.  Whether, and if so how, she is 
qualified to form such an opinion.

c.  Whether she has reviewed the 
studies relied upon by VA when 
38 C.F.R. § 3.309(e), and note 2 
thereto, were promulgated.

d.  Whether she has reviewed the 
June 2000 report from the American 
Institute of Toxicology noting that 
dioxin was not detected in the 
veteran's blood.

e.  Whether she has reviewed other 
peer reviewed studies that 
contradict those relied upon by VA 
when 38 C.F.R. § 3.309(e), and note 
2 thereto, were promulgated?  If so, 
she should identify those studies.

5.  The RO must obtain the actual test 
results, not reports of same, of VA 
psychological testing conducted in July 
1998, January 2000, and January 2002, and 
at the Reno Vet Center in March 2001.

6.  Upon completion of the development 
prescribed above, the veteran must be 
afforded VA psychological testing and 
evaluation by an examiner who has not 
previously seen him and who is not 
employed in a PTSD treatment program.  
The claim files, and the results of 
psychological testing identified above, 
must be sent to the examiner for review.  
All factors upon which the examiner's 
opinion is based must be set forth in the 
report.

a.  The examiner must review this 
decision, the results of earlier 
psychological tests, and reports of 
earlier psychiatric examinations.  
The evaluation report must reflect 
this review.
b.  Testing must include the 
Minnesota Multiphasic Personality 
Inventory, second edition.  If 
scores are elevated on any scales, 
rather than attributing that result 
to possibilities, such as a "cry 
for help" or prevarication, the 
examiner should render an opinion, 
based on sound medical judgment, 
experience, knowledge of the facts 
of the case, and interview of the 
veteran, as to the actual cause of 
the elevated scores.

c.  If PTSD is diagnosed, the 
examiner must explain how stimuli 
are persistently avoided in view of 
the veteran's use of stationery 
depicting the statue at the Vietnam 
Memorial, and the 25th Infantry 
Division's shoulder patch, and his 
reports of contacts with other 
veterans on the internet.  If PTSD 
is diagnosed, the examiner must 
explain whether the veteran 
demonstrates a markedly diminished 
interest or participation in 
significant activities, or feels 
detached or estranged from others, 
in view of his long employment 
history, a lengthy and stable 
roommate relationship, the letters 
in the file from friends, and his 
social life.  Finally, the examiner 
must distinguish symptoms 
attributable to PTSD from those 
attributable to other Axis I 
disorders.

d.  Axis II diagnoses must not be 
deferred.  If an Axis II diagnosis 
is made, the examiner must address 
its significance and distinguish 
symptoms attributable thereto from 
those attributable to any Axis I 
disorder diagnosed.

6.  After the report of the psychological 
evaluation has been associated with the 
file, the veteran must be afforded a VA 
psychiatric examination.  The claim files 
must be sent to the examiner for review.  
All factors upon which the examiner's 
opinion is based must be set forth in the 
report.

a.  The examiner must review this 
decision and the claim files, and 
the examination report must reflect 
that review.

b.  If PTSD is diagnosed, the 
examiner must explain how stimuli 
are persistently avoided in view of 
the veteran's use of stationery 
depicting the statue at the Vietnam 
Memorial, and the 25th Infantry 
Division's shoulder patch and his 
reports of contacts with other 
veterans on the internet.  If PTSD 
is diagnosed, the examiner must 
explain whether the veteran 
demonstrates a markedly diminished 
interest or participation in 
significant activities, or feels 
detached or estranged from others, 
in view of his long employment 
history, a lengthy and stable 
roommate relationship, the letters 
in the file from friends, and his 
social life.  Finally, the examiner 
must distinguish symptoms 
attributable to PTSD from those 
attributable to other Axis I 
disorders.

c.  Axis II diagnoses must not be 
deferred.  If an Axis II diagnosis 
is made, the examiner must address 
its significance and distinguish 
symptoms attributable thereto from 
those attributable to any Axis I 
disorder diagnosed.

7.  Upon issuance of the notice 
prescribed in paragraph 1 above, and 
completion of the development prescribed 
in paragraphs 2 through 6 above, the RO 
must review all of the evidence of 
record, and issue another decision.  The 
RO must address whether the veteran was 
prejudiced by VA's failure to follow the 
chronological sequence set forth at 38 
U.S.C.A. §§ 5100, 5103; 38 C.F.R. § 
3.159.  If the decision is unfavorable to 
the veteran, the RO must issue a 
Supplemental Statement of the Case in 
accord with 38 C.F.R. §§ 19.31, 19.38 
(2003).



The veteran has the right to submit additional evidence and 
argument on the matter herein remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).


____________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' 
Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



